UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4402


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LELAND KEITH EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00375-WO-1)


Submitted:   December 9, 2014             Decided:   December 19, 2014


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant. Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leland Keith Edwards pled guilty in accordance with a

written plea agreement to failure to register as a sex offender,

18 U.S.C. § 2250 (2012).                 He was sentenced to twenty-four months

in    prison.         Edwards         appeals,   claiming       that    his    sentence      is

substantively unreasonable.                We affirm.

            We review a sentence for reasonableness, applying “a

deferential       abuse-of-discretion                standard.”         Gall    v.     United

States, 552 U.S. 38, 41 (2007).                         Because Edwards asserts no

procedural       error,          we      consider       whether     the       sentence       is

substantively reasonable, “tak[ing] into account the totality of

the   circumstances”             and    giving    due   deference       to    the    district

court’s decision.            See id. at 51.             We presume that a sentence

within    or     below       a    properly       calculated       Guidelines        range    is

reasonable.       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).

            Here, the district court reasonably determined that a

sentence of twenty-four months was appropriate.                                In imposing

sentence,       the    court       considered        Edwards’     Guidelines        range    of

24-30    months,       the       18     U.S.C.    § 3553(a)       (2012)      factors,      the

arguments of counsel and Edwards’ allocution.                                The court was

particularly concerned that the instant conviction was Edwards’

second    for     failure          to    register;       however,       the    court     also

recognized       certain         complexities        associated        with    registration

                                                 2
requirements.     The court noted that the offense was serious and

stated that the sentence was tailored to protect the public and

to   deter    similar     conduct.          Given   the    totality     of    the

circumstances, we hold that the district court did not abuse its

discretion      in      imposing      the      presumptively       reasonable,

within-Guidelines sentence.

             We accordingly affirm.         We dispense with oral argument

because the facts and legal arguments are adequately presented

in   the   materials    before   us   and    argument     would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       3